Title: To George Washington from William Heath, 7 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 7. 1782.
                        
                        I take the liberty to enclose the two latest New York papers that have come to my hand.
                        Two deserters from the enemy who came in this morning, inform me it was reported five or six days since, that
                            there was a hot press for seamen in New York—that it was said a detachment from the grenadiers and other corps were to
                            embark; but the embarkation had not taken place, nor was the destination known. I have the honor to be, With the greatest
                            respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    